***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   CASEY LEIGH RUTTER v. ADAM JANIS ET AL.
   NANCY BEALE, ADMINISTRATRIX (ESTATE OF
     LINDSEY BEALE) v. LUIS MARTINS ET AL.
      JASON FERREIRA v. LUIS MARTINS ET AL.
                   (SC 20122)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins and Vertefeuille, Js.*

                                   Syllabus

Pursuant to statute (§ 14-60 (a) (3)), a motor vehicle dealer may loan a
    dealer license plate to a person who ‘‘has purchased a motor vehicle
    from such dealer, the registration of which is pending,’’ for a period of
    ‘‘not more than thirty days in any year,’’ and a dealer that has complied
    with the requirements of § 14-60 (a) is not liable for damages caused
    by an insured operator of the motor vehicle while the dealer license
    plate is displayed within that thirty day period.
The plaintiffs, in three separate actions, sought to recover damages from
    the defendant D Co., a motor vehicle dealer, among others, for personal
    injuries sustained in an automobile accident involving a vehicle driven
    by the defendant M and displaying D Co.’s dealer license plate. On May
    9, 2013, at approximately 7 p.m., M executed an agreement with D Co.
    in connection with his purchase of the vehicle from D Co., and D Co.
    loaned M a dealer license plate pursuant to § 14-60 (a) while the vehicle
    registration process was pending. The accident occurred on June 8,
    2013, at approximately 3 p.m. The plaintiffs alleged, inter alia, that D
    Co. was liable for the damages resulting from the accident because it
    occurred beyond the thirty day period set forth in § 14-60 (a). D Co.
    filed a motion for summary judgment in each action, claiming that it
    was not liable because the accident had occurred within the statutory
    thirty day period and it otherwise had complied with the requirements
    of the statute. In granting D Co.’s motions for summary judgment and
    rendering judgments thereon for D Co., the trial court concluded, inter
    alia, that the June 8, 2013 accident occurred on the thirtieth day after
    D Co. loaned M the dealer license plate on May 9, 2013, because the
    day on which the loan of the dealer license plate occurred did not count
    for purposes of the statute. The trial court thus concluded that the
    accident occurred within the thirty day period. The plaintiffs appealed
    to the Appellate Court, which affirmed the judgments of the trial court,
    concluding, inter alia, that the trial court properly excluded the day on
    which the loan of the plate was made in calculating whether the accident
    occurred within the thirty day time limit of § 14-60 (a). On the granting
    of certification, the plaintiffs filed a joint appeal with this court. Held:
1. The Appellate Court correctly concluded that the trial court had properly
    excluded May 9, 2013, the date on which D Co. loaned the dealer license
    plate to M, for purposes of calculating the thirty day period under § 14-
    60 (a), and, because May 10, 2013, was the first day of that period and
    the accident occurred on June 8, 2013, the accident occurred within the
    thirty day limitation period of § 14-60 (a): applying relevant principles
    of statutory construction to § 14-60 (a), which does not define the word
    ‘‘days’’ or specify how the thirty day period is to be computed, this court
    concluded that, in the absence of any explicit textual evidence to the
    contrary, the legislature intended the term ‘‘days’’ in § 14-60 (a) to be
    interpreted consistently with its established legal meaning as an indivisi-
    ble calendar day that runs for a twenty-four hour period from midnight
    to midnight rather than a fraction of a day, and, because D Co. loaned
    the dealer license plate to M at approximately 7 p.m. on May 9, 2013,
    and, therefore, not for a full calendar day on May 9, 2013, that date
    must be excluded for purposes of computing the thirty day period under
    § 14-60 (a); moreover, such a construction is consistent with the well
    established rule that, in the absence of statutory language requiring
    otherwise, the day of the act from which a future time is to be ascertained
    is to be excluded from the calculation, and this court uniformly has
    adhered to that rule as a matter of policy in order to ensure uniformity
    and predictability in the computation of statutory deadlines.
2. The plaintiffs could not prevail on their claim that a genuine issue of
    material fact existed as to whether the parties intended the date of the
    loan of the dealer license plate to be included in computing the thirty
    day period under § 14-60 (a), as the evidence on which the plaintiffs
    relied, including the terms of the loan agreement, related only to when
    the parties intended the loan agreement to begin running, and, as a
    matter of law, the intent of the parties does not bear on the issue of
    whether the date of the loan is to be excluded from the thirty day period,
    which is a question of statutory construction that depends instead on
    the intent of the legislature.
    Argued September 23, 2019—officially released February 25, 2020

                            Procedural History

   Actions, in the first and third cases, to recover dam-
ages for personal injuries sustained as a result of the
defendants’ alleged negligence, and action, in the sec-
ond case, to recover damages for the wrongful death
of the plaintiff’s decedent as a result of the defendants’
alleged negligence, brought to the Superior Court in
the judicial district of Waterbury, where the cases were
consolidated; thereafter, the court, Brazzel-Massaro,
J., granted the motions for summary judgment filed by
the defendant Danbury Fair Hyundai, LLC, in each case
and rendered judgments thereon, from which the plain-
tiff in each case appealed to the Appellate Court, Keller,
Elgo and Bear, Js., which consolidated the appeals and
affirmed the trial court’s judgments; subsequently, on
the granting of certification, the plaintiff in each case
filed a joint appeal with this court. Affirmed.
  James J. Healy, with whom were Joel T. Faxon and
Alinor C. Sterling, and, on the brief, J. Craig Smith,
Cynthia C. Bott and Nathan C. Nasser, for the appel-
lants (plaintiff in each case).
  James F. Shields, with whom was David M. Houf, for
the appellee (defendant Danbury Fair Hyundai, LLC).
                          Opinion

  MULLINS, J. Subject to certain requirements, General
Statutes § 14-60 (a) permits motor vehicle dealers to
temporarily loan a dealer license plate to, inter alia, the
purchaser of one of their vehicles while that purchaser’s
registration is pending, but ‘‘for not more than thirty
days in any year . . . .’’1 The dispositive issue in this
certified appeal is whether, for purposes of calculating
that thirty day period, the ‘‘first day’’ is the date on
which the dealer loans the plate to the purchaser or
the first full calendar day thereafter.
   Following a fatal motor vehicle accident, the plain-
tiffs in this joint appeal, Casey Leigh Rutter, Nancy
Beale, as administratrix of the estate of Lindsey Beale,
and Jason Ferreira, each commenced an action against
the defendant Danbury Fair Hyundai, LLC,2 a motor
vehicle dealer whose dealer license plate was displayed
on one of the vehicles involved in the accident. The
trial court concluded that the accident occurred on the
last day of the thirty day limitation period of § 14-60
(a) because the day during which the defendant loaned
the plate was not included in the calculation of the thirty
day period. The Appellate Court agreed and affirmed
the judgments of the trial court; see Rutter v. Janis,
180 Conn. App. 1, 5, 182 A.3d 85 (2018); and we granted
certification, limited to the issue of whether the Appel-
late Court correctly excluded the date of the loan when
calculating the thirty day loan period. See Rutter v.
Janis, 329 Conn. 904, 185 A.3d 594 (2018).
   We agree with the Appellate Court that the day of
the loan does not count toward the thirty day limitation
period of § 14-60 (a). In particular, we conclude that
the legislature’s unqualified use of the term ‘‘days’’—a
term that has a well established legal meaning in our
jurisprudence—indicates that it intended the thirty day
period to be measured in terms of full calendar days.
Therefore, because the day of the loan was a ‘‘fraction’’
of a day rather than a full calendar day, it must be
excluded. This construction is consistent with this
court’s long recognized policy that, when calculating
statutory and other deadlines, ‘‘the day of the act from
which a future time is to be ascertained . . . is to be
excluded from the calculation . . . .’’ Weeks v. Hull,
19 Conn. 376, 382 (1849). This court established, and
has consistently adhered to, this rule as a matter of
policy in order to ensure uniformity and predictability
in the computation of deadlines, and we see no reason
why it should not be applied to § 14-60 (a). Accordingly,
we affirm the judgment of the Appellate Court.
  The Appellate Court’s opinion sets forth the following
undisputed facts. ‘‘On May 9, 2013, Luis Martins and
his father, Jorge Martins, purchased a 2013 Hyundai
Veloster automobile from the defendant. Because the
defendant had not received the automobile manufactur-
er’s certificate of origin, the parties could not complete
the transfer of Luis Martins’ motor vehicle registration
from his previous vehicle . . . to the new vehicle. The
defendant loaned a dealer number plate to Luis Martins
while the registration process was pending. The defen-
dant and Luis Martins signed [a ‘‘Temporary Loan of
Motor Vehicle’’ agreement (loan agreement)] at approx-
imately 7 p.m. on May 9, 2013.3
   ‘‘On June 8, 2013, at approximately 3 p.m., Luis Mar-
tins, while driving the Hyundai Veloster automobile,
was involved in a motor vehicle accident in Danbury.
As a result of the accident, his passengers, Lindsey
Beale, Casey Leigh Rutter and Jason Ferreira, sustained
traumatic injuries; Beale died from her injuries. At the
time of the accident, the Hyundai Veloster automobile
displayed the dealer number plate belonging to the
defendant.’’ (Footnote added.) Rutter v. Janis, supra,
180 Conn. App. 5.
   In separately filed complaints, the plaintiffs asserted
a number of claims in support of their theory that the
defendant was liable for the damages resulting from
the June 8, 2013 accident, and Rutter included a claim
that the defendant had loaned the dealer plate to Luis
Martins in violation of § 14-60. Thereafter, the defendant
filed a substantially similar motion for summary judg-
ment in each case, asserting that it was not liable
because its loan of the dealer plate met the requirements
of § 14-60, and that the accident occurred ‘‘twenty-nine
days and [twenty] hours after the plates were loaned
out, and thus well within the thirty day period of time
required by [§ 14-60 (a)].’’ Each plaintiff filed a substan-
tially similar opposition, asserting, inter alia, that there
were genuine issues of material fact as to whether the
defendant complied with the requirements of § 14-60
(a), and also that the loan agreement exceeded the
thirty day time limit because it permitted Luis Martins
to return the plate as late as June 9, 2013, which was,
‘‘at a minimum, thirty-one days’’ after the defendant
loaned the plate.4
   The trial court granted each of the defendant’s
motions and rendered judgment in each case for the
defendant, concluding that the defendant complied with
§ 14-60. In reaching its conclusion, the trial court rea-
soned that the date on which the defendant loaned
the plate to Luis Martins—May 9, 2013—did not count
toward the thirty day limit. Therefore, using May 10 as
‘‘day one,’’ and measuring the thirty days against the
date of the accident,5 the court concluded that the acci-
dent on June 8, 2013, occurred on the thirtieth day after
the defendant loaned the plate, within the thirty day
time limit of § 14-60 (a). Rejecting the plaintiffs’ other
arguments in opposition to summary judgment, the
court ruled that the defendant ‘‘complied with [§] 14-
60 . . . and is protected from liability for the accident.’’
  The plaintiffs appealed from the judgments of the
trial court to the Appellate Court, which affirmed those
judgments, concluding, inter alia, that the court prop-
erly excluded the day on which the loan was made
when computing the thirty day time limit under § 14-
60 (a).6 See Rutter v. Janis, supra, 180 Conn. App. 14.
Counting May 10, 2013—the day after the loan agree-
ment was executed—as the first day, the Appellate
Court concluded that ‘‘[t]he accident on June 8, 2013,
occurred not more than thirty days following the loan
agreement and, therefore, was within the statutory time
limit set forth in § 14-60 (a).’’7 Id.
  On appeal to this court, the plaintiffs claim that the
Appellate Court incorrectly excluded the date of the
loan from the computation of the thirty day period
under § 14-60 (a) because (1) the text of § 14-60 (a)
indicates that the legislature intended it to be included,
and (2) the parties to the loan agreement—that is, Luis
Martins and the defendant—intended for the loan
period to begin running on the date the loan agreement
was executed, May 9, 2013. We find neither argument
persuasive.
   We begin with our standard of review. ‘‘Practice Book
[§ 17-49] provides that summary judgment shall be ren-
dered forthwith if the pleadings, affidavits and any other
proof submitted show that there is no genuine issue as
to any material fact and that the moving party is entitled
to judgment as a matter of law. . . . In deciding a
motion for summary judgment, the trial court must view
the evidence in the light most favorable to the nonmov-
ing party. . . . The party seeking summary judgment
has the burden of showing the absence of any genuine
issue [of] material facts which, under applicable princi-
ples of substantive law, entitle him to a judgment as a
matter of law . . . and the party opposing such a
motion must provide an evidentiary foundation to dem-
onstrate the existence of a genuine issue of material
fact. . . . A material fact . . . [is] a fact which will
make a difference in the result of the case. . . . Finally,
the scope of our review of the trial court’s decision to
grant the plaintiff’s motion for summary judgment is
plenary.’’ (Internal quotation marks omitted.) Stuart v.
Freiberg, 316 Conn. 809, 820–21, 116 A.3d 1195 (2015).
                             I
  The plaintiffs first claim that the Appellate Court
incorrectly failed to count the date on which the defen-
dant loaned the plate to Luis Martins as the first day
of the thirty day limitation period because the plain
terms of § 14-60 (a) require that date to be included.
We disagree.
   Because resolution the plaintiffs’ claim requires us
to construe § 14-60 (a), we begin with the general princi-
ples of statutory construction that guide our analysis.
‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered.’’ (Internal quotation
marks omitted.) Sena v. American Medical Response
of Connecticut, Inc., 333 Conn. 30, 45–46, 213 A.3d 1110
(2019). ‘‘Issues of statutory construction . . . are also
matters of law subject to our plenary review.’’ (Internal
quotation marks omitted.) Plato Associates, LLC v.
Environmental Compliance Services, Inc., 298 Conn.
852, 862, 9 A.3d 698 (2010).
   ‘‘In the construction of statutes, words and phrases
shall be construed according to the commonly approved
usage of the language; and technical words and phrases,
and such as have acquired a peculiar and appropriate
meaning in the law, shall be construed and understood
accordingly.’’ General Statutes § 1-1 (a). Of particular
relevance in the present case is the principle that
‘‘words having a determined meaning at common law
generally are given that same meaning in a statute.’’
State v. Dupigney, 295 Conn. 50, 59, 988 A.2d 851 (2010).
   ‘‘[L]egal terms . . . absent any legislative intent
shown to the contrary, are to be presumed to be used
in their legal sense. . . . Words with a fixed legal or
judicially settled meaning must be presumed to have
been used in that sense. . . . In ascertaining legisla-
tive intent [r]ather than using terms in their everyday
sense, [t]he law uses familiar legal expressions in their
familiar legal sense.’’ (Emphasis added; internal quota-
tion marks omitted.) Id.; see also Police Dept. v. State
Board of Labor Relations, 225 Conn. 297, 301 n.6, 622
A.2d 1005 (1993) (‘‘[w]here a statute does not define a
term, it is appropriate to look to the common under-
standing expressed in the law and in dictionaries’’
(internal quotation marks omitted)).
   We next turn to the text of the statute, which provides
in relevant part: ‘‘No dealer . . . may loan a . . . num-
ber plate . . . to any person except . . . when such
person has purchased a motor vehicle from such dealer,
the registration of which is pending, and in any case
for not more than thirty days in any year . . . .’’
(Emphasis added.) General Statutes § 14-60 (a) (3). The
statute does not define the term ‘‘days’’ or specify how
the thirty day period is to be computed. Nevertheless,
our case law, dating back 200 years, demonstrates that
the word ‘‘day’’ has acquired a common legal usage that
illuminates our construction of § 14-60 (a). This case
law highlights two related concepts that lead us to con-
clude that the legislature intended the date on which
the dealer loans the plate to the customer not to be
counted toward the thirty day limit.
   First, this court has long recognized that, when left
unqualified in a statute, the word ‘‘day’’ refers to a
calendar day, that is, a twenty-four hour period that
runs from midnight to midnight. See Secretary of Office
of Policy & Management v. Employees’ Review Board,
267 Conn. 255, 265–66, 837 A.2d 770 (2004) (‘‘[C]ourts
generally have construed the word day, when left
unqualified, to mean a calendar day. . . . [A] calendar
day is the space of time that elapses between two suc-
cessive midnights. . . . Therefore, the fact that the leg-
islature did not qualify the term day . . . suggests that
a day [for purposes of an employment benefits statute]
represents an entire twenty-four hour period . . . .’’
(Citations omitted; footnote omitted; internal quotation
marks omitted.)); Miner v. Goodyear Glove Mfg. Co.,
62 Conn. 410, 411, 26 A. 643 (1892) (‘‘The current of
authorities is substantially unvarying to the effect that
when the word ‘day’ is used in a statute . . . it will,
unless it is in some way restricted, be held to mean the
whole twenty-four hours. Thus, when the statute . . .
fixes [a] period of . . . days, it must be taken to mean
days in the sense of the law.’’); Fox v. Abel, 2 Conn.
541, 542 (1818) (‘‘It is a [well-known] rule of the common
law, that a day comprises twenty-four hours, extending
from midnight to midnight . . . . When a day is spoken
of in law, it comprehends that period of time.’’); see
also The Pocket Veto Case, 279 U.S. 655, 679, 49 S. Ct.
463, 73 L. Ed. 894 (1929) (‘‘[t]he word ‘days,’ when
not qualified, means in ordinary and common usage
calendar days’’).8 Accordingly, the legislature’s provi-
sion of a certain number of ‘‘days’’ in a statute suggests,
in the absence of textual evidence to the contrary, that
it intended to measure time in terms of full calendar
days, each consisting of a twenty-four hour period that
runs from midnight to midnight.
    Second, and relatedly, the law does not recognize
‘‘fractions’’ of a day; rather, a day is considered an
indivisible unit of time. As this court explained when
construing the word ‘‘days’’ as used in a statute requiring
encumbrances to be perfected ‘‘within sixty days next
preceeding’’ the commencement of insolvency proceed-
ings, ‘‘[i]n the sense of the law a day includes in it the
whole twenty-four hours, the law generally rejecting all
fractions of a day, in order to avoid disputes. . . . The
effect is to render the day a sort of indivisible point,
so that any act done in the compass of it is no more
referable to one than to any other portion of it; but the
act and the day are [coextensive], and therefore the act
cannot be said to be passed till the day is passed.’’
(Citations omitted; internal quotation marks omitted.)
Miner v. Goodyear Glove Mfg. Co., supra, 62 Conn. 411.
  In other words, because ‘‘the day and the act [are]
coterminous and of equal length, nothing could precede
the act that did not also precede the day. . . . The act
and the day would begin and end together. Nothing
could be after the act that was not also after the day.’’
Id., 411–12; see also Sands v. Lyon, 18 Conn. 18, 26
(1846) (noting ‘‘well established maxim of law . . .
that there is no fraction of a day; it being considered
an indivisible point of time’’); Brown v. Hartford Ins.
Co., 3 Day (Conn.) 58, 67 (1808) (‘‘[i]t is true, generally,
that the law disregards the fractions of a day’’).
   Because we assume that the legislature intended the
word ‘‘days’’ to be interpreted consistently with this
established legal meaning, the legislature’s use of the
phrase ‘‘not more than thirty days’’ in § 14-60 (a) sug-
gests that it intended to provide motor vehicle dealers
with thirty full, twenty-four hour calendar days within
which to loan their plates to customers. As we construe
the statute to provide for thirty full and indivisible
calendar days, the date on which the dealer loans the
plate to the customer must be excluded. This is because,
on the date of the loan, the dealer does not loan the
plate for a full calendar day. Rather, because the loan
necessarily is made after 12 a.m.—in the present case,
7 p.m.—the plate is loaned for less than twenty-four
hours on that date. Thus, the date of the loan is merely
a fraction of a day and does not count as a ‘‘day,’’ i.e.,
a full twenty-four hour period for purposes of comput-
ing the thirty day limit of § 14-60 (a).
   If the date of the loan were counted, motor vehicle
dealers would not receive the thirty full calendar days
contemplated by the statute; they would receive only
twenty-nine full calendar days. To be sure, because the
law rejects fractions of a day, excluding the date of the
loan does not provide dealers with more than the thirty
calendar days provided by § 14-60 (a). Indeed, even
though excluding the date of the loan results in dealers
being allowed to loan the plates for several hours
beyond thirty days, i.e., whatever time was remaining
on the day of the loan, such a fraction of a day is not
a ‘‘day’’ as that term is understood in the law. Conse-
quently, despite the extra hours, dealers are not thereby
afforded an extra day.
   On the basis of the foregoing, we conclude that the
legislature’s unqualified use of the phrase ‘‘thirty days’’
indicates that the legislature intended to count only full
calendar days, which requires the date of the loan to
be excluded. Had the legislature intended for a more
limited construction of the word ‘‘days’’ for purposes
of computing the thirty day period, or for the statutory
time clock to begin on the date of the loan, it would
have said so explicitly. ‘‘[I]t is a well settled principle
of statutory construction that the legislature knows how
to convey its intent expressly . . . or to use broader
or limiting terms when it chooses to do so.’’ (Citation
omitted.) Scholastic Book Clubs, Inc. v. Commissioner
of Revenue Services, 304 Conn. 204, 219, 38 A.3d 1183,
cert. denied, 568 U.S. 940, 133 S. Ct. 425, 184 L. Ed. 2d
255 (2012); see also King v. Volvo Excavators AB, 333
Conn. 283, 296, 215 A.3d 149 (2019) (‘‘[o]ur case law is
clear . . . that when the legislature chooses to act, it
is presumed to know how to draft legislation consistent
with its intent’’ (internal quotation marks omitted)).
Indeed, the legislature has provided for ‘‘portions’’ or
‘‘fractions’’ of days in numerous other statutes, indicat-
ing that it knows how to require fractions of days to
be counted when it intends to do so.9 Because § 14-60
(a) contains no such language, ‘‘[w]e will not impute
to the legislature an intent to limit [a] term where such
intent does not otherwise appear in the language of the
statute.’’ (Internal quotation marks omitted.) Secretary
of Office of Policy & Management v. Employees’ Review
Board, supra, 267 Conn. 274.
    Moreover, our interpretation of the text of § 14-60
(a), requiring the date of the loan to be excluded, is
consistent with the well established principle that, in
the absence of statutory language requiring otherwise,
‘‘the day of the date, or the day of the act from which
a future time is to be ascertained, is to be excluded
from the calculation . . . .’’ Weeks v. Hull, supra, 19
Conn. 381. This court recognized this rule in Weeks in
1849 in response to the ‘‘considerable uncertainty and
confusion as to the manner of computing time’’ that had
arisen as a result of prior decisions applying different
computation methods to statutes and contracts. Id., 380.
Such lack of uniformity, this court explained, was ‘‘of
no practical use, but [was] well calculated to mislead.’’
Id.; see also id., 381 (noting that ‘‘diversity of computa-
tion was both unnecessary and perplexing’’). As a result,
this court settled what it called ‘‘the true rule,’’ namely,
that the date of the act does not count. Id. This rule
was to be applicable to contracts, wills, and ‘‘all other
instruments,’’ as well as to the ‘‘construction of stat-
utes,’’ for the purpose of establishing uniformity and
predictability in the calculation of deadlines.10 Id.; see
also Blackman v. Nearing, 43 Conn. 56, 60 (1875)
(‘‘Instead of making distinctions in cases so nearly iden-
tical, the effect of which must be to perplex and mislead,
we think it far preferable to have one uniform rule, and
make that applicable, generally, to all contracts and
obligations of every description, wills, and other legal
instruments, statutes, and all proceedings under them.
The day of the date, and the day of the act from which
a future time is to be ascertained, should be excluded.’’).
  Weeks thus established a rule of general applicability
that this court uniformly has adhered to when calculat-
ing statutory and other deadlines. See, e.g., Commis-
sioner of Transportation v. Kahn, 262 Conn. 257, 264,
811 A.2d 693 (2003); DeTeves v. DeTeves, 202 Conn. 292,
297 n.7, 520 A.2d 608 (1987); Lamberti v. Stamford, 131
Conn. 396, 397–98, 40 A.2d 190 (1944); Austin, Nichols &
Co. v. Gilman, 100 Conn. 81, 84, 123 A. 32 (1923); Miner
v. Goodyear Glove Mfg. Co., supra, 62 Conn. 411–12;
Blackman v. Nearing, supra, 43 Conn. 60. But cf. Kraj-
niak v. Wilson, 157 Conn. 126, 129–30, 249 A.2d 249
(1968) (holding that Weeks rule did not apply to employ-
ment statute because statutory regulation requiring pro-
bationary work period to begin ‘‘on the date of . . .
appointment’’ ‘‘render[ed] inapplicable our usual rule’’
that date of precipitating act is not counted). In applying
the rule established in Weeks to a statute requiring that
notice of an intent to sell commodities must be recorded
‘‘not less than fourteen nor more than thirty days prior
to [the] sale’’; General Statutes (1918 Rev.) § 4749; this
court explained in Austin, Nichols & Co. that, ‘‘[u]nless
settled practice or established custom, or the intention
of the parties, or the terms of a statute, have included
in the computation the date or act of accrual, it is to
be excluded from the computation. This is not only our
established rule, but the rule established by modern
authority, applicable to all kinds of instruments, to stat-
utes, and to rules and orders of court.’’11 Austin, Nich-
ols & Co. v. Gilman, supra, 84.
   We see no reason to depart from the Weeks rule in
the present case. As we have explained, the language
of § 14-60 (a)—specifically, the unqualified use of the
term ‘‘days’’—suggests that the legislature intended to
provide dealers with thirty full calendar days within
which to loan their plates and, therefore, to exclude
the date on which the loan was made. If this court were
to dispense with the Weeks rule under these circum-
stances, it would undermine the uniformity and predict-
ability that the rule was meant to establish.12 See Weeks
v. Hull, supra, 19 Conn. 381; see also Blackman v. Near-
ing, supra, 43 Conn. 60.
    We do not find the plaintiffs’ arguments against
excluding the date of the loan persuasive. First, the
plaintiffs argue that, although the law regards a ‘‘day’’
as indivisible and does not recognize fractions of a day,
this principle does not require the time remaining on
the date of the loan to be disregarded but, rather, to
be counted as a full calendar day. The plaintiffs cite no
authority to support this proposition. To the contrary,
‘‘it is well settled that in computing the time prescribed
by law within which to perform an act, only whole days,
not fractions thereof, are considered.’’ Postlethwaite &
Netterville, APAC v. Royal Indemnity Co., 857 So. 2d
590, 596 (La. App. 2003), writ denied, 870 So. 2d 299
(La. 2004), and writ denied, 870 So. 2d 299 (La. 2004);
see also Miner v. Goodyear Glove Mfg. Co., supra, 62
Conn. 411 (holding that, because days are indivisible
units of time, date of precipitating act did not count
toward sixty day statutory time limit); Sands v. Lyon,
supra, 18 Conn. 27–28 (excluding date of testator’s
death when calculating deadline set forth in his will
because counting ‘‘remaining portion’’ of that day as
one full day would violate established principle that
there are no fractions of days); Pederson v. Moser, 99
Wash. 2d 456, 463, 662 P.2d 866 (1983) (‘‘[w]e hold that
fractions of days were properly ignored in the present
case’’ for purposes of calculating statutory deadline).
   Second, the plaintiffs contend that excluding the day
of the loan for purposes of calculating the thirty day
period would create an inconsistency with another
clause in § 14-60 (a) that requires dealers to retain
records of the plates and vehicles that they loan ‘‘for
a period of six months from the date on which the
number plate or motor vehicle or both were loaned
. . . .’’ The plaintiffs assert that this language indicates
that the legislature intended for the day of the loan to
be counted in the computation of this six month period,
and that the thirty day clause should be similarly con-
strued.
   Even if this language suggests that the legislature
intended that the first day of this six month period is
the day on which the loan was made—a proposition
that is itself unclear—it would cut against rather than in
favor of the plaintiffs’ position because it would suggest
that the legislature’s omission of similar language in
reference to the computation of the thirty day period
was intentional. ‘‘As we often have stated, when a stat-
ute, with reference to one subject contains a given pro-
vision, the omission of such provision from a similar
statute concerning a related subject . . . is significant
to show that a different intention existed.’’ (Internal
quotation marks omitted.) Saunders v. Firtel, 293 Conn.
515, 527, 978 A.2d 487 (2009). Accordingly, we will not
‘‘supply’’ to the thirty day clause of § 14-60 (a) ‘‘statutory
language that the legislature may have chosen to omit.’’
(Internal quotation marks omitted.) Dept. of Public
Safety v. State Board of Labor Relations, 296 Conn.
594, 605, 996 A.2d 729 (2010).13
                              II
   The plaintiffs also contend that the trial court improp-
erly granted the defendant’s motions for summary judg-
ment because there was a genuine issue of material
fact as to whether the parties intended the day of the
loan to be counted in the thirty day calculation. The
plaintiffs rely on the terms of the loan agreement, as
well as excerpts from the deposition transcript of Wil-
liam Sabatini, the defendant’s chief financial officer, in
which Sabatini testified that the first day of the loan
period was May 9, 2013, and that the loan was for ‘‘more
than thirty days.’’ We are not persuaded.
  The evidence submitted by the plaintiffs relates only
to the parties’ intent for the loan agreement to begin
on May 9, 2013. The dispositive question in the present
case, however, is whether the thirty day period under
§ 14-60 (a) began to run on that date. The plaintiffs
have not adduced any evidence that the parties intended
for this statutory period to begin running on May 9, 2013.
   Moreover, as a matter of law, the intent of the parties
does not bear on the question of whether the date of
the loan counts as one of the thirty days under § 14-60
(a), which is a question of statutory construction that
turns entirely on the intent of the legislature. See Sena
v. American Medical Response of Connecticut, Inc.,
supra, 333 Conn. 46. Although, as the plaintiffs note,
this court observed in Austin, Nichols & Co. v. Gilman,
supra, 100 Conn. 84, that the date or act of accrual is
excluded ‘‘[u]nless settled practice or established cus-
tom, or the intention of the parties’’ indicate otherwise,
this allusion to the parties’ intent, viewed in context,
was merely a reference to the Weeks rule as it applies
to contracts, wills, and other instruments. See id. (not-
ing that rule is ‘‘applicable to all kinds of instruments,
to statutes, and to rules and orders of court’’); Blackman
v. Nearing, supra, 43 Conn. 60 (Weeks rule is ‘‘applica-
ble, generally, to all contracts and obligations of every
description, wills, and other legal instruments’’). With
respect to these types of instruments, the intent of the
parties may dictate whether the date of the occurrence
of the relevant act counts toward the time limitation
so as to overcome an application of the Weeks rule.
See, e.g., Sands v. Lyon, supra, 18 Conn. 28.
    Statutes are different with respect to matters of
intent. Indeed, a closer examination of the quote from
Austin, Nichols & Co. demonstrates that only the lan-
guage of the statute can dictate whether the legislature
intended for a rule other than the general rule of exclud-
ing the date of the act to apply: ‘‘Unless settled practice
or established custom, or the intention of the parties,
or the terms of a statute, have included in the computa-
tion the date or act of accrual, it is to be excluded from
the computation.’’ (Emphasis added.) Austin, Nich-
ols & Co. v. Gilman, supra, 100 Conn. 84. Statutes must
be interpreted according to their plain terms, and that
interpretation cannot be altered by the intent of the
parties in a given case. See General Statutes § 1-2z
(‘‘[t]he meaning of a statute shall . . . be ascertained
from the text of the statute itself’’). Thus, although the
text of the statute or an applicable regulation may ren-
der the Weeks rule inapplicable; see Krajniak v. Wilson,
supra, 157 Conn. 130; the intent of the parties cannot.
  Accordingly, we agree with the Appellate Court that
the day on which the defendant loaned the dealer plate
to Luis Martins—May 9, 2013—did not count toward
the computation of the thirty day period. Using May
10, 2013, as the first day, it is undisputed that the acci-
dent on June 8, 2013, occurred on the thirtieth full
calendar day after the parties executed the loan agree-
ment and, therefore, within the thirty day limitation
period of § 14-60 (a).14
  The judgment of the Appellate Court is affirmed.
  In this opinion the other justices concurred.
 * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices Palmer, McDonald,
D’Auria, Mullins and Vertefeuille. Although Chief Justice Robinson was not
present when the case was argued before the court, he has read the briefs
and appendices, and has listened to a recording of oral argument prior to
participating in this decision.
   1
     General Statutes § 14-60 (a) provides in relevant part: ‘‘No dealer or
repairer may loan a motor vehicle or number plate or both to any person
except for (1) the purpose of demonstration of a motor vehicle owned by
such dealer, (2) when a motor vehicle owned by or lawfully in the custody
of such person is undergoing repairs by such dealer or repairer, or (3) when
such person has purchased a motor vehicle from such dealer, the registration
of which is pending, and in any case for not more than thirty days in any
year, provided such person shall furnish proof to the dealer or repairer that
he has liability and property damage insurance which will cover any damage
to any person or property caused by the operation of the loaned motor
vehicle, motor vehicle on which the loaned number plate is displayed or
both. Such person’s insurance shall be the prime coverage. If the person to
whom the dealer or repairer loaned the motor vehicle or the number plate
did not, at the time of such loan, have in force any such liability and property
damage insurance, such person and such dealer or repairer shall be jointly
liable for any damage to any person or property caused by the operation
of the loaned motor vehicle or a motor vehicle on which the loaned number
plate is displayed. . . .’’ (Emphasis added.)
   We note that § 14-60 (a) was amended by the legislature subsequent to
the date of the events underlying the present case. See Public Acts 2013,
No. 13-271, § 22. That amendment, however, has no bearing on the merits
of this appeal. For the sake of simplicity, we refer to the current revision
of the statute.
   2
     Each plaintiff also named as defendants Luis Martins, Jorge Martins,
Adam Janis, and Eagle Electric Service, LLC, and, in addition, Rutter named
State Farm Automobile Insurance Company as a defendant. The claims
against those defendants were not a subject of the motion for summary
judgment in the consolidated appeals to the Appellate Court, and are not
at issue in this certified appeal. Accordingly, we refer to Danbury Fair
Hyundai, LLC, as the defendant and to the other defendants by name.
   3
     ‘‘Although Jorge Martins, who is described in the court’s memorandum
of decision as Luis Martins’ father, did not sign the loan agreement, it is
undisputed that he was a co-owner of the 2013 Hyundai Veloster automobile
that was the subject of that agreement.’’ Rutter v. Janis, supra, 180 Conn.
App. 4 n.3.
   4
     The plaintiffs also asserted that the defendant had failed to plead § 14-
60 (a) as a special defense and that the defendant was ineligible to claim
the protections of § 14-60 (a) because Luis Martins’ registration was not
‘‘pending’’ at the time the defendant loaned the dealer plate to him. See
General Statutes § 14-60 (a) (3).
   5
     In a footnote, the court rejected the plaintiffs’ argument that the relevant
cutoff date for purposes of calculating the thirty days was the return date
specified in the loan agreement, as opposed to the date of the accident,
stating that ‘‘[t]his argument is contrary to the intent of [§ 14-60]’’ and that,
‘‘although [the loan agreement] refers to a June 9, 2013 date, that is not the
return date consistent with the claim by the defendant . . . .’’ The court
provided no further explanation.
   6
     The Appellate Court also rejected the plaintiffs’ other claims on appeal
that the defendant was not entitled to summary judgment under § 14-60 (a),
including that the defendant failed to establish that it loaned the plate to
Luis Martins while his registration was pending. See Rutter v. Janis, supra,
180 Conn. App. 14–18.
   7
     We granted the plaintiffs’ petition for certification to appeal, limited to
the following issue: ‘‘Did the Appellate Court correctly conclude, under the
circumstances of this case, that the thirty day loan period of . . . § 14-60
did not, as a matter of law, include the first day of the loan period?’’ Rutter
v. Janis, supra, 329 Conn. 904.
   8
     The common usage of an undefined term may also be established by
reference to its dictionary definition. See Police Dept. v. State Board of Labor
Relations, supra, 225 Conn. 301 n.6. ‘‘A ‘day’ is defined [in the dictionary]
as: ‘the time of light or interval between one night and the next [or] . . .
the period of the earth’s rotation on its axis ordinarily divided into [twenty-
four] hours . . . .’ ’’ Secretary of Office of Policy & Management v. Employ-
ees’ Review Board, supra, 267 Conn. 265. This definition is ‘‘[c]onsistent
with’’ the common usage of the word ‘‘day’’ as established by case law. See id.
   9
     See, e.g., General Statutes § 10-151 (a) (6) (A) (iii) (‘‘only the student
school days worked that year by such teacher shall count towards tenure
and shall be computed on the basis of eighteen student school days or the
greater fraction thereof equaling one school month’’ (emphasis added));
General Statutes § 12-666 (a) (‘‘[t]he surcharge . . . shall be at a rate of
one dollar for each day, or portion thereof, up to thirty days’’ (emphasis
added)); General Statutes § 16-244z (a) (1) (B) (‘‘the authority shall establish
the period of time that will be used for calculating the net amount of energy
produced by a facility . . . and such period of time shall be either (i) in
real time, (ii) in one day, (iii) in any fraction of a day not to exceed
one day’’ (emphasis added)); General Statutes § 19a-403 (a) (providing that
members of Office of Chief Medical Examiner shall be paid witness fee of
$500 ‘‘for each day or portion thereof’’ that they are required to attend
court); General Statutes § 31-222 (a) (1) (D) (ii) (defining ‘‘[e]mployment’’
to mean service performed for organization with ‘‘one or more employees
in employment for some portion of a day in each of thirteen different weeks’’
(emphasis added)); General Statutes § 31-223 (a) (3) (B) (providing that
employers shall become subject to unemployment statutes if, after date
certain, they employed at least one individual ‘‘for some portion of a day
in each of twenty different calendar weeks’’); General Statutes § 42a-4-104
(a) (3) (‘‘ ‘banking day’ means the part of a day on which a bank is open
to the public’’ (emphasis added)).
   10
      In recognizing this rule in Weeks, this court expressly disavowed ‘‘earlier
cases, elsewhere, [that] suggest[ed] a different rule’’; Weeks v. Hull, supra,
19 Conn. 382; including Arnold v. United States, 13 U.S. (9 Cranch) 104,
119, 3 L. Ed. 671 (1815), in which the United States Supreme Court suggested
that, ‘‘[w]here the computation is to be made from an act done, the day, on
which the act is done, is to be included.’’
   11
      The Weeks rule also is consistent with the approach taken in federal
courts. See Fed. R. Civ. P. 6 (a) (1) (A) (providing that, ‘‘in any statute that
does not specify a method of computing time . . . [w]hen the period is
stated in days or a longer unit of time . . . exclude the day of the event
that triggers the period’’).
   12
      We note that our conclusion that only full calendar days count toward
the thirty day time limit of § 14-60 (a) may produce scenarios not contem-
plated or intended by the legislature. For instance, if a dealer loaned a motor
vehicle to a customer in the morning on a particular day while the dealer
repairs that customer’s vehicle, and the customer returned the vehicle the
following day in the afternoon, the dealer would not be regarded as having
loaned the vehicle for a ‘‘day’’ as we have construed that term in the present
case, despite the fact that more than twenty-four hours have passed.
Although this result is somewhat counterintuitive, we do not believe that
it justifies departing from the plain language of the statute or the Weeks
rule. We leave to the legislature the question of whether to address this
scenario by amending § 14-60 (a) to provide for the counting of a fraction
of a day.
   13
      The plaintiffs also cite to a number of statutes that use the phrase ‘‘days
in any year’’ or similar language and argue that, because the legislature
clearly intended to include the day of the act for purposes of these statutes,
it must have had a similar intent with respect to § 14-60 (a). See General
Statutes § 12-408 (1) (E) (ii); General Statutes § 12-411 (1) (D) (ii) (I); General
Statutes § 14-15a (a); General Statutes § 14-59; General Statutes § 45a-42.
The plaintiffs cite no case law interpreting any of these statutes, and it is
hardly obvious, as the plaintiffs suggest, that any of them would include
the day of the act in their time computations, particularly when doing so
would require counting fractions of days as whole days. We therefore dis-
agree that these statutes, on their face, provide any persuasive justification
for departing from the otherwise plain text of § 14-60 (a) or the Weeks rule.
   14
      Because we conclude that the accident occurred within the thirty day
time limit of § 14-60 (a), we need not address whether the loan agreement
violated the thirty day limit by specifying a return date of June 9, 2013. See
Rutter v. Janis, supra, 180 Conn. App. 14. As the plaintiffs acknowledged
in their brief, ‘‘[i]f the loaned car or plate is involved in a collision during
the thirty day period, then the dealer will not be liable, as long as the
conditions of the statute are met. However, if a crash occurs after the thirty
day period, then the dealer can be liable . . . .’’